UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-51379 CHINA POWER EQUIPMENT, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 20-5101287 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) Yongle Industry Zone, Jingyang Industry Concentration Area Shaanxi, P.R.China 713702 86-29-62619758 (Address of Principal Executive Offices)(Zip Code) (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer (Do not check if a smaller reporting company) o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS As of May 15, 2013, the Company had 19,522,557 shares of common stock, par value $0.001 per share, outstanding. Table of Contents Table of Contents PART I Financial Information Item 1. Financial Statements F-1 Consolidated Balance Sheets - March 31, 2013 (unaudited) and December 31, 2012 F-1 Consolidated Statements of Operations and Comprehensive Income - Three Months Ended March 31, 2013 and 2012 (unaudited) F-2 Consolidated Statements of Cash Flows - Three Months Ended March 31, 2013 and 2012 (unaudited) F-3 Notes to Consolidated Financial Statements (unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3 Quantitative and Qualitative Disclosures about Market Risk 9 Item 4. Controls and Procedures 9 PART II Other Information Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures 11 Exhibit Index 12 Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements China Power Equipment, Inc. Consolidated Balance Sheets March 31, 2013 December 31, 2012 (unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Inventory (Note 3) Prepaid expenses and other receivables(Note 4) Total Current Assets Property, plant and equipment, net (Note 5) Intangible assets, net (Note 6) Deposit on contract rights (Note 7) Prepaid capital lease (Note 9) Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Other payables and advances from customers Lease payable - current portion (Note 9) Short-term loan (Note 8) Income taxes payable Total Current Liabilities Long-term Liabilities Lease payable - noncurrent portion (Note 9) Total Long-term Liabilities Total Liabilities Commitments and Contingencies (Note 9) - - Stockholders' Equity Series B convertible preferred stock, $0.001 par value, 5,000,000 shares authorized, 4,102,000 shares issued and outstanding at March 31, 2013 and December 31, 2012 (Note 10) Undesignated preferred stock, $0.001 par value, 5,000,000 shares authorized, None issued and outstanding - - Common stock: par value $0.001 per share, 100,000,000 shares authorized; 19,522,557 shares issued and outstanding at March 31, 2013 and December 31, 2012 (Note 10) Additional paid in capital Statutory surplus reserve fund (Note 12) Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents China Power Equipment, Inc. Consolidated Statements of Operations and Comprehensive Income Three Months Ended March 31, (unaudited) (unaudited) Revenue, net $ $ Cost of goods sold ) ) Gross profit Selling, general and administrative expenses Net income from operations Other income (expenses) Other expenses ) ) Interest income Interest expense - ) Total other income (expenses) 67 ) Net income before income taxes Income taxes (Note 13) Net income $ $ Other Comprehensive Income Change in foreign currency translation adjustment Comprehensive income $ $ Earnings per share - basic (Note 11) $ $ Earnings per share - diluted (Note 11) $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. F-2 Table of Contents China Power Equipment, Inc. Consolidated Statements of Cash Flows Three Months Ended March 31, (unaudited) (unaudited) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash: Depreciation and amortization expense Stock-based compensation Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Prepaid expenses and other receivables Accounts payable ) ) Other payables and advance from customers ) ) Income taxes payable ) ) Net cash provided by operating activities Cash Flows from Investing Activities Addition in plant and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities - - Effect of exchange rate changes on cash and cash equivalents: Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Interest paid in cash $
